Title: To James Madison from Robert R. Livingston, 31 March 1804
From: Livingston, Robert R.
To: Madison, James



No 103
Sir,
Paris 31 March 1804.
Enclosed are some letters that have passed between Mr. Skipwith and me. They sufficiently explain themselves—I shall make no comment upon them. I would only observe that the President having left it in my discretion to fix the salary of Mr Skipwith as agent of prizes at any sum not exceeding 2000$ I was induced to go to the extent of the allowance because at the time there were many prize causes depending, and when they ceased as at present to be of any consequence, no new cases arrising, & the old requiring little or no particular attention on his part, I still continued the allowance upon account of a number of cases which were constantly occurring under the French laws of trade. But as he, appears by his letters, not to consider this as any part of his business, and as it takes up too much time to be given by one Secretary with the other business of the office, which has now become very heavy by a number of applications that the war occasions—I have been compelled to employ an additional Secretary to whom I allow 1000$, a year, and as Mr Skipwith has now another appointment which takes up his time, & for which he is paid, I shall deduct a 1000$ from his allowance as agent of prizes, so that my additional Secretary will make no increase of Expence to the Government. The americans generally complained that the Passports which I had suffered Mr Skipwith to grant were not so much respected as if granted (as is usual) by the minister, besides that they had to pay for them. I have taken that business into my hands which with letters of protection, and the enquiries that are necessary to prevent imposition (for a citizenship of America is now as much sought after as a citizenship of Rome once was) takes up a great deal of time and finds full employ for both my Secretaries.
The continued complains of the american Creditors, whose claims were rejected without a hearing, tho’ they were upon the spot, and without any reasons being assigned by the board, made me wish to get such explanation of the true sence of the Convention, as I hoped would satisfy the board, & induce them to satisfy the creditors, particularly as they appeared by Mr Skipwiths conduct, to wish to know Mr. Marbois sentiments, but not to know mine, or to know his thro’ me. This induced me to write letter No 1. to the Minister which was answered by No. 2. & 3. Before I could lay these before the Commissioners I recd. the letter No 4. to which I replied by No 5. enclosing No. 1. & 2. To this I received the Philipic No. 6 to which I replied by No. 7.—which was answered by No. 8. containing the most indecent insinuations, and which I had heard had been long since made by one of the Commissioners—not indeed in direct terms but by pointing to my brothers name on the list by shrugs &a. To this, I answered by No. 9. accompanied with the Certificates annexed. I make no sort of comment upon all this, the Government must know how far its dignity is concerned in vindicating the character of their minister from these base, and upon the very face of them, groundless insinuations, as well as from the marked disrespect with which I have been uniformly treated by the board, since the arrival of Mr. Mc.Clure who in fact makes the board. I would only just observe, that if I had had the Smallest attention in the Treaty to the interest of Mr J. R. Livingston, I should have followed the instructions which gave a prefference to property forcibly taken since he has a claim and a judgment in the prize Court for a very valuable East-India ship taken after the war and worth at least 300,000$ his other claims would necessarily have come in with other debts—but instead of this I have not even had that claim placed on the note, which I might have done, if I had had the smallest agency in forming it. This I never had, nor even approved its insertion, it having been forced upon us by the french Minister—this my original draft of the convention will prove. The letters shew the grounds upon which the Creditors formed their complaints, but to place them fully before you I send you Copies of a correspondence between Capt. Sinclair and the board, and also between Mr. Platt and the Commissioners, they shew in a strong light the extreme hauteur with which they treat their fellow Citizens, and the little attention they shew to the feelings of men whose claims they reject. Upon the merits of the rejection I have no opinion, but I cannot help thinking, the manner of it extremely odious—no person is called before them—no person is heard in vindication of his right, or requested to furnish new proof if in his power—indeed no person is ever admitted to the board—who in the place of laying down general rules and making them known, do every thing with the most profound secrecy. This is the more disgusting as the conduct of the Commissioners in England whose powers are so much greater forms a striking contrast to theirs. There every claimant is called upon before the board to support his claim. He is told what part of his proof is defective—he is desired to supply it and every possible aid and indulgence is given him. The consequence is that the board in England is respected as much, if possible, as that at Paris is detested.
The subject is a very disagreeable one, but it is my duty to state it to the Government. The President will act thereon as he sees proper. The situation of our Commerce here is very troublesome. Every merchant Vessel that has gone to England either voluntarily or by force is seized upon her arrival in a french Port, the Papers are sent on to Paris to the minister of the Interior where they undergo an examination which I am obliged to accelerate by particular applications. If she has gone in voluntarily she is not allowed to land her Cargo, but is sent away and often is seized under prete⟨nce⟩ of having british goods on board and I am put to an immense trouble to get her liberated. And what renders this the more difficult is the frauds that some of our Merchants commit and when their Vessels are seized, they send me false representations of the fact, and engage me in controversies with the Ministers about them, till the fraud is detected. Then they go to England and sell the Cargo without breaking bulk upon condition of carrying it as American property into france. These frauds make my interference in behalf of the fair trader extremely difficult. I have at this moment eight or ten Ships under seizure and for which I am soliciting. I have hitherto been very fortunate in getting all that I have applied for, where it was not evidently british property released, but always with much expence of time and trouble. I have endeavoured to shew the advantages they give great britain by harrassing neutral trade which makes every vessel that has been forced into England prefer disposing of a Cargo consisting of raw materials at a much lower price, rather than risk the delays & expences that they must incur in going to france their original destination, but all in vain, they think that England will be ruined if they keep her manufactures from coming to france, and they believe this is the means of doing it. I have had a great deal of trouble with a Ship from Norfolk Capt. Hill, who took on board a number of French passengers and treated them extremely ill, carrying them into england and doing all in his power to have them made prisoners. He seems to have been a very ignorant young man, who should not have been entrusted with the command of a valuable Ship. I have however got her released. I enclose the notes that have passed between the ministers & me relative to her, which should be transmitted to the owners of the Ship as a caution against employing this young man again.
I do not know whether I have mentioned to you the effect that has been produced here by the report of the Committee on the subject of the Florida’s. It has greatly hurt our character for moderation, and has been spoken of to me, by allmost all the foreign Ministers as holding forth the most dangerous doctrine—to wit, that we will buy Territory that is convenient to us, but if the owner does not chuse to sell, we will take it by force, and indeed tho’ I do not admit it here, it carrys very much of that upon the face of it. I tell them that it only applied to a case in which we were injured and had a right to redress ourselves by force independent of its not being an act of the Government but a report of a Committee. They are hardly willing to admit the apology, but say it is time for Europe to begin to guard against our principles and our power. Contrary to my expectation and the absolute promise of the Minister, I learned to my great surprize, that nothing conclusive had been done as to repealing the Edict that the Batavian republic had made on the subject of prohibiting the exportation of cheese except to france. I therefore thought it proper, as the object was of some moment to our trade, but more because it was a breach of our Treaty, which puts us upon the footing of the most favored nation, to apply to the Dutch Ambassador formerly by note, after having arranged the thing previously with him. This he made the basis of his application to the french Government, without whose consent his own could not repeal the edict. I at the same time complained of it, informally to the Minister, who promised me that it should be set right, And having made the same promise to the Dutch Ambassador, he has considered it as a sufficient assent on his part to warrant the relaxation of the edict in our favor, and he told me a few days ago that the Batavian Government would (as his dispatches informed him) give us the satisfaction, I demanded and that I might consider the thing as done. I enclose you my note to him and his to the Minister. I have this moment seen the Batavian ambassador and he tells me that he will send me a formal answer to my note tomorrow, which I hope will be in time to accompany this. I broke of [sic] here to attend an audience at the Palace. The consul complimented me upon the gallantry of our little expedition into Tripoli, which I have mentioned in my last. I have in my former letters given you some account of the plot and have hinted that I thought it would lead to a change in the Constitution. The Senate have formally proposed to the first Consul, the rendering the power hereditary in his family. To this he has replied that whatever measure they may adopt the sense of the people should be taken upon every change in the constitution I presume therefore th[at] some mode [sim]ilar to that adopted on a former occasion will be taken to get the sense of the people and that monarchy in all it[s] form[s] will be restored. Sweeden is much dissatisfied with the affair of the Duke DEnguin—no answer has been sent in by the Sweedish Minister to Mr Tallyrand note, or as I have been informed such an answer as they did not chuse to publish. The Sweedish envoy was not at Court this morning. The King of Sweeden was at carlsruhe at the time the french troops entered the Electorate. He is, of no great moment in itself but may have some influence with his brother-in-law the Emperor of Russia. You find in my answer to the Circular letter, I have ventured to felicitate the Consul on his escape. This had been done either in the address or verbally by all the ministers not directly under the influence of England—and some few who do not know how far their Courts may incline to break upon the ground of the violation of neutral Territory. My address has been extremely well recd. here, I hope it may be equally acceptable at home. I have the honor to be with the highest respect & esteem sir, your most obt humle Svt.
Robt R Livingston
P. S. I have recd. the Batavian Ambassadors note which I enclose. I find from the Merchants here that the carriage of cheeses to france and Spain is an object of some moment to them, so that I have thought it necessary to shew them the notes on the occasion that they may avail themselves of it. Woud it not be proper sir, to publish them immediately in the United States?
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 9); partial draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; marked “A.” Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). For surviving enclosures, see nn. 1, 2, 10–12, 15, and 19.



   
   Livingston enclosed copies of Skipwith to Livingston, 18 Feb. 1804 (8 pp.) and 25 Feb. 1804 (21 pp.). For descriptions of the letters, see Skipwith to JM, 21 Feb. 1804, and n. 1 and Skipwith to JM, 30 Mar. 1804, and n. 4.



   
   The enclosure is a copy of Livingston to Talleyrand, 24 Feb. 1804 (4 pp.; marked “F”; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:186–87), stating that doubts had arisen about the interpretation of parts of the claims convention and asking the French government’s opinion of the construction of Articles 1, 4, and 10. Livingston asked whether the French believed that just claims not listed on the conjectural note should be included in the payment, whether the word “fournitures” encompassed not only goods but also cash supplied and shipping charges, and whether the decisions of the American commissioners were intended to be final or whether they should be transmitted to the U.S. minister for final judgment by the French government.



   
   Enclosures not found, but they probably included a copy of Talleyrand to Livingston, 21 Ventôse an XII (12 Mar. 1804) (NHi: Livingston Papers, vol. 3), enclosing a copy of Barbé-Marbois to Talleyrand, 17 Ventôse an XII (8 Mar. 1804) (NHi: Livingston Papers; translation printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:188). Barbé-Marbois stated that he agreed with Livingston that just claims should not be excluded from payment merely because they were omitted from the conjectural note; that the word “fournitures” also included cash and freight; and that the decisions of the board, under Article 10, were not definitive but only opinions, upon which Livingston and Barbé-Marbois would confer, with the French government having the final decision in case of a disagreement. Barbé-Marbois appended extracts (translation printed in Maclure, To the People of the U.S. [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 12968], p. 37) from letters from himself to Livingston, 10 Floréal an XI (30 Apr. 1803), and to Talleyrand, n.d., informing Livingston that he had expressed his observations in his letter, since they could not be placed in the convention, and telling Talleyrand that this letter and the reply of the U.S. ministers “determine the spirit of this Convention with all the precision a like matter is susceptible of.”



   
   Enclosures not found, but they were probably copies of Barnet, Maclure, and Mercer to Livingston, 9 Mar. 1804 (NHi: Livingston Papers; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:189), reporting their progress to date; and Livingston to the commissioners, 13 Mar. 1804 (NHi: Livingston Papers; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:189), criticizing their method of proceeding, asking that they give their reasons for rejecting a claim, and enclosing copies of the letters described in nn. 2 and 3, above.



   
   Enclosure not found, but it was probably a copy of Barnet, Maclure, and Mercer to Livingston, 22 Mar. 1804 (NHi: Livingston Papers; printed in Maclure, To the People of the U.S. [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 12968], pp. 37–46), denying that they had ever entertained the doubts expressed in Livingston’s 24 Feb. letter to Talleyrand, demanding that Livingston recognize his letter’s “impropriety,” criticizing the “deformities” of the claims convention and the “absurdity” of the stated opinion regarding the conjectural note, and generally rejecting all of Livingston’s positions.



   
   Enclosure not found, but it was probably a copy of Livingston to the commissioners, 22 Mar. 1804 (NHi: Livingston Papers; printed in Maclure, To the People of the U.S. [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 12968], pp. 46–48), justifying his letter to Talleyrand, criticizing “the secrecy of the Board,” defending his own actions, and requesting copies of the correspondence between him and the board for transmission to JM.



   
   Enclosure not found, but it was probably a copy of the commissioners to Livingston, 26 Mar. 1804 (printed ibid., p. 48), refusing to respond to the contents of Livingston’s 22 Mar. letter; commenting that since they had heard that a member of Livingston’s family had, with Livingston’s knowledge, applied to the French treasury, they wished to see all claims “placed upon the same footing”; stating that on 26 Dec. 1803 they had transmitted all relative correspondence to the Department of State along with their official report; and adding that their secretary was too busy to copy the most recent letters but would forward them to the government as soon as possible.



   
   Enclosures not found, but they probably included a copy of Livingston to the commissioners, 26 Mar. 1804 (NHi: Livingston Papers; printed in Maclure, To the People of the U.S. [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 12968], pp. 49–51), defending himself against their insinuation of his misbehavior in regard to his brother’s claim, attacking the board’s actions on other cases, and enclosing copies of the depositions of John Sinclair, John Holmes, and Dennis McCarty Johnston.



   
   For John R. Livingston’s claim against France, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:492 n. 2.



   
   Livingston enclosed copies of John Sinclair to the commissioners, 21 Jan. 1804 (3 pp.), transmitting a copy of Nathaniel Cutting’s 18 Jan. request (1 p.) that Sinclair visit the commission office and complaining of the treatment he received when he did so on 20 Jan.; Sinclair to the commissioners, 8 Feb. 1804 (2 pp.), asking why his case had been delayed when others had been passed; Sinclair to Skipwith, 24 Feb. 1804 (2 pp.), asking Skipwith to investigate the board’s reasons for denying his claim and transmitting a copy of Cutting to Sinclair, 8 Feb. 1804 (1 p.), stating that Sinclair’s claim was not embraced by the convention; Sinclair to the board, 9 Feb. 1804 (2 pp.), enclosing a copy of Cutting’s 8 Feb. letter to him and asking why his claim was denied; Skipwith to Sinclair, 20 Feb. 1804 (1 p.), stating that he could not give Sinclair the information he requested; Sinclair to Livingston, 20 Feb. 1804 (9 pp.), describing the history and current status of his claim for goods supplied to France in the 1790s; and Sinclair to Livingston, 27 Feb. 1804 (1 p.), enclosing his 24 Feb. letter to Skipwith and Skipwith’s reply (not found). Also filed with these documents is a copy of Sinclair’s 27 Mar. 1804 deposition (3 pp.) that he had heard Mercer tell both Henry Waddell and John Mitchell that only cases on the conjectural note would be considered by the commission.



   
   The enclosures are copies of Zeph[aniah?] Platt to the commissioners, 9 Feb. 1804 (2 pp.), asking why his case was rejected and how to appeal; Nathaniel Cutting to Platt, 9 Feb. 1804 (1 p.), stating that his case was not embraced by the convention; Platt to the commissioners, 10 Feb. 1804 (4 pp.), asking again why his case was rejected and offering to amend any errors or omissions in the documents; Platt to Livingston, 15 Feb. 1804 (2 pp.), enclosing the above three letters and asking what steps he should take, as the commissioners had not replied to his second request; Platt to Skipwith, 19 Feb. 1804 (6 pp.), demanding information on several points relative to his claim; Skipwith to Platt, 21 Feb. 1804 (1 p.), stating that time and a sense of propriety prevented him from answering Platt’s questions; and the 24 Mar. 1804 deposition of Platt and Peter K. Livingston (1 p.) that Waddell stated that after the commissioners told him his case was not included in the convention because it “was not in the conjectural note,” Livingston “satisfied” him that it “was within the convention.” Also filed with these documents are copies of John Mitchell to the commissioners, 20 Feb. 1804 (2 pp.), asking that they not adhere to their rule of rejecting all claims not on the conjectural note; Mitchell to Livingston, 25 Mar. 1804 (2 pp.), enclosing his letter to the commissioners and mentioning his claim for the Molly; John Holmes’s 29 Mar. 1804 deposition (1 p.) that he had heard commissioner John Mercer describe the claims convention of 1803 as “a disgrace” to the U.S.; and Dennis McCarty Johnston’s 27 Mar. 1804 deposition (2 pp.) describing his discussion of his claim with Maclure.



   
   Livingston enclosed copies of Denis Decrès to Livingston, 23 Pluviôse an XII (13 Feb. 1804) (4 pp.; in French; marked “No 2”), Talleyrand to Livingston, 7 Ventôse [an XII] (27 Feb. 1804) (2 pp.; in French; marked “No 1” and “E”), Livingston to Talleyrand, 28 Feb. 1804 (3 pp.; marked “No 3”), and Livingston to Decrès, 28 Feb. 1804 (2 pp.; marked “No 4”). Decrès and Talleyrand complained that several French prisoners who sailed from Norfolk on the Fair American, Capt. William Hill, had been treated badly by Hill, who had threatened to deliver them to the British. Talleyrand added that when the vessel stopped in England the soldiers had applied for aid to Monroe, who did nothing. Livingston promised to report the incident to the U.S. government and stated that it was Monroe who had obtained an order for the soldiers’ transport to the Continent.



   
   For the European response to the committee’s report, see Sylvanus Bourne to JM, 2 Feb. 1804.



   
   Letterbook copy has “formally.”



   
   The enclosures are copies of Livingston to Rutger Jan Schimmelpenninck, 8 Feb. 1804 (2 pp.), stating that he had before protested the prohibition on the export of cheese from the Netherlands to any country but France, Spain, and Portugal as a violation of the treaty between the U.S. and the Batavian Republic; and Schimmelpenninck to Talleyrand, 24 Feb. 1804 (3 pp.; in French), stating that he had written Talleyrand on 12 Oct. 1803 about the issue, that he had received another representation from Livingston, and that the good relations among the Netherlands, France, and the U.S. should not be disturbed. He asked Talleyrand to inform Napoleon of this.



   
   Miscoded “sinceilar.”



   
   Draft and letterbook copy have “himself.”



   
   For Livingston’s reply to Talleyrand’s circular, see Livingston to JM, 29 Mar. 1804, and n. 2.



   
   Livingston enclosed a copy of Schimmelpenninck to Livingston, 3 Apr. 1804 (2 pp.; in French), stating that he had sent Livingston’s 9 Feb. 1804 letter to his government, that all difficulties were resolved, and that cheese could now be exported from the Netherlands to the U.S. as to France and Spain. On 5 Apr. 1804 the Batavian Republic issued an edict instructing the Council of Marine to allow the export of cheese to the U.S. under the same limitations that governed exports to France and Spain (“Extract out [of] the register of Resolutions of the directory of State by the Batavian Republic” [DNA: RG 59, CD, Amsterdam, vol. 1; filed at July 1803]).



   
   A note in the margin of the first page of the draft lists the papers to accompany the letter as correspondence with Skipwith; correspondence with the commissioners for claims; the certificates of Sinclair, Johnston, Holmes, and Mitchell; correspondence between Platt and the board; correspondence between Sinclair and the commissioners; papers in the case of Captain Hill; Livingston’s note to the Dutch ambassador; and the Dutch ambassador’s note to Livingston.


